UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
MAKHTAR YAHIA NAJI                      )
AL WARAFI (ISN 117),                    )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 04-1254 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                               ORDER

       Upon consideration of respondents’ Motion [684] for Leave to Amend the Factual Return

for Petitioner Al Warafi (ISN 117) to Include Additional Evidence, the opposition thereto, the

applicable law, and the entire record herein, it is, for the reasons stated in the separate

Memorandum, hereby

       ORDERED that respondents’ motion is DENIED.

       Signed by Royce C. Lamberth, Chief Judge, on December 4, 2009.